DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. Applicant’s Response to non-Final Office Action, filed 11/22/2022, has been entered.

    Claims 2-6, 9-12, 18, 20-22, 24-37, 43 and 45-61 have been canceled previously.

    Claim 29 has been amended.

     Claims 1, 7, 8, 13-17, 19, 23, 38-42, 44 and 62-65 are pending.

3. As indicated previously in the Notice of Allowance, mailed 06/03/2022, the claimed anti-stem cell factor antibodies are deemed structurally distinct on the primary amino acid basis.
     These particular anti-stem cell factors antibodies od not appears to be known or taught in the prior art
     The prior art neither suggest or teach these particularly anti-stem cell factor antibodies having the exact chemic structure of the claims anti-stem cell factor antibodies

      Note that the methods of administering anti-stem cell antibodies and anti-stem cell antibodies have been rejoined in the Notice of Allowance, mailed 06/03/2022. in the instant application.

      Upon reconsideration of the terminal disclaimers, filed 11/22/2022, the previous rejections under the judicially created doctrine of non-statutory-type double patenting has been withdrawn.

     The terminal disclaimers, filed on 11/22/2022, disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of USSN 17/640,538 and 17/929,974 have been accepted.   
     The terminal disclaimer has been recorded. 

   Accordingly, the claims are deemed to be free of the prior art.

4.  Upon reconsideration of related USSNs, the following 
      claims 1, 7, 8, 13-17, 19, 23, 38-42, 44 and 62-65 are provisionally rejected under the judicially created doctrine of non-statutory-type double patenting as being unpatentable 
     over claims 1-21 in USSN 17/640,544 
    
     The instant claims and the copending claims are drawn to the same anti-SCF248 antibody and 5H10 antibody that block binding to c-Kit / SCF248, including methods of inhibiting inflammatory or fibrotic regnal diseases. 
     In turn the instant / copending claimed antibodies and methods anticipate one another. 
 

5.  No claim allowed.

6.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
December 3, 2022